Title: John Bondfield to the Commissioners, 5 December 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 5 Decr 1778
     
     A french Brig belonging to La Rochelle arrived at this port the 2d Instant from Boston, he left that port the 4 November in Company with Adml. D’Estaing with all his fleet reinforced by some American Frigates. The Report circulated in Boston their intent was against Halifax, the Season was far advanct for an attempt of that nature. He kept company thirty Six hours, the Fleet steerd N.E., he struck off for France.
     A vessel equipt by Messr. Decater freind to Monsr. Rey de Chaumont arrived at Pray. His procés verbal contains that he saild from Boston with the Fleet the 4th. Novr., his orders from the Admiral was to keep under his Stern, a Gale of Wind on the 7th. seperated him from the Fleet, not having any rendezvous assigned he stood for France.
     
     A report prevails of Ad. Byrons leaving N York the 2 Novr with 17 Ships 100 Transports having on board 5000 Troops. I cannot trace the Source of this advice to bring it to a certainty.
     The Boston, Providence, and Ranger Arrived safe at Boston with many prizes eight days before the Brig saild.
     I have the Honor to be with due Respect Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    